DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Notes
Regarding the 35 USC § 112 rejection the rejection made in the previous action has been withdrawn.
Regarding the 35 USC § 103 rejection the rejection made in the previous action has been withdrawn. 
Allowable Subject Matter
Claims 14-17 and 19-27 are allowed; and renumbered as claims 1-13.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:

Claims 14-17 and 19-27 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claims 14, 23, and 25 as a whole with regards to technical features recited by the claim limitations including directed to: “…generating from the base neural network a second derivative neural network by performing a second stochastic rounding of the base edge weights so that the second derivative neural network has a second set of discrete edge weights, wherein the first and second stochastic roundings differ from each other so that, with respect to each respective base edge weight of the set of base edge weights, the respective base edge weight corresponds to and differs from a respective discrete edge weight of the first set, the respective base edge weight corresponds to and differs from a respective discrete edge weight of the second set, and 
	The closest prior arts, listed below, discloses:
Tomlinson (US Pat. No. 4,918,618): teaches mechanism for neural networks to utilize discrete weights  to learn patterns given an input and hardware processing elements.
Henry et al. (US Pub. No. 2017/0103305): teaches the use of hardware mechanism for training neural networks using stochastic rounding
Christensen (US 2020/0090278): teaches the directed edges  to process discrete using distributed processing.
In summary the references made of record, fail to disclose the required claimed technical features, recited by the claim limitations as a whole, as by the independent claim limitations.
Furthermore, the references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rinkus (US 2017/0169346): teaches the of neural networks for discrete binary time series for the class of sequences. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.O.A./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129